In the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 22-150V

ROK RK ORK KR ok Kok kk ROR KOR KOK KK KOK

*
ARNOLD SAITOW, * Filed: July 5, 2022
*
Petitioner, * Reissued for Public Availability:
* August 2, 2022
Vv. *
*
SECRETARY OF HEALTH AND *
HUMAN SERVICES *
*
Respondent. *
*
KKK ORK RR RR OR ROKK OK ROR OK OK KOK KOK KOK OK

ORDER CONCLUDING PROCEEDINGS!

This matter was initiated in February 2022. On June 30, 2022, pursuant to Vaccine Rule
21(a), Petitioner filed a notice of intent to withdraw his Petition. See Motion, dated June 30, 2022
(ECF No. 14).

Respondent has not filed a Rule 4(c) Report in this case, making dismissal appropriate
under Rule 21(a)(1)(A). Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case
is hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that a
judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

Brian H. Corcoran th.
Chief Special Master

IT IS SO ORDERED.

 

' Pursuant to Vaccine Rule 18(b), this Decision was initially filed on July 5, 2022, and the parties were afforded 14
days to propose redactions. The parties did not propose any redactions. Accordingly, this Decision is reissued in its
original form for posting on the court’s website.